Case: 12-3186    Document: 8    Page: 1   Filed: 09/27/2012




          NOTE: This order is nonprecedential.

  mutteb ~tate~ ~ourt of ~peaI~
      for tbe jfeberaI ~trcutt

                 LIESCHEN L. ROWE,
                       Petitioner,
                           v.
           DEPARTMENT OF THE ARMY,
                      Respondent.


                       2012-3186


   Petition for review of the Merit Systems Protection
Board in case no. CH0752100744-B-1.


                     ON MOTION


                       ORDER
    The petitioner submitted a USERRA Notification
Form on August 22, 2012 requesting a waiver of the
payment of fees for his appeal. In the court's September
10, 2012 order, this court noted that "Based upon our
review, it does not appear that the underlying case in-
cluded a USERRA claim", and ordered Rowe to either pay
the docketing fee within 14 days or submit a motion for
leave to proceed in forma pauperis. The docketing fee has
Case: 12-3186       Document: 8     Page: 2   Filed: 09/27/2012




LIESCHEN ROWE V. ARMY                                          2


not been paid nor has a motion for leave to proceed in
forma pauperis been filed.
      Upon consideration thereof,
      IT Is ORDERED THAT:
   This appeal is dismissed for failure to prosecute. Any
pending motions are denied as moot.
                                      FOR THE COURT

      SEP 2 12012                      /s/ Jan Horbaly
         Date                         Jan Horbaly
                                      Clerk
cc: John A. Tacker, Esq.
    Jane W. Vanneman, Esq.
s21
      Issued As A Mandate: _ _S_E_P_2_1_·_20_12      _



                                               u.s.~~EALSFOR
                                                 THE FEDERAL CIRCUIT
                                                   SEP 272012
                                                         JANHORBALY
                                                            CLERK